As filed with the Securities and Exchange Commission on August 9th , 2012 Registration No. 333- 182531 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMEGA HEALTHCARE INVESTORS, INC. and the Subsidiary Guarantors listed on Schedule A (Exact name of registrant as specified in its charter) Maryland 38-3041398 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 200 International Circle, Suite 3500 Hunt Valley, Maryland 21030 (410) 427-1700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) C. Taylor Pickett Chief Executive Officer Omega Healthcare Investors, Inc. 200 International Circle, Suite 3500 Hunt Valley, Maryland 21030 (410) 427-1700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Eliot W. Robinson Terrence A. Childers Bryan Cave LLP One Atlantic Center, Fourteenth Floor 1201 West Peachtree Street, NW Atlanta, Georgia 30309-3488 (404) 572-6600 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e04(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) o Schedule A Subsidiary Guarantors Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation Primary Standard Industrial Classification Code No. I.R.S. Employer Identification No. 1200 Ely Street Holdings Co. LLC Michigan 6798 26-3524594 2425 Teller Avenue, LLC Colorado 6798 20-5672217 42235 County Road Holdings Co. LLC Michigan 6798 83-0500167 48 High Point Road, LLC Maryland 6798 27-2498824 Arizona Lessor - Infinia, Inc. Maryland 32-0008074 Baldwin Health Center, Inc. Pennsylvania 25-1495708 Bayside Alabama Healthcare Second, Inc. Alabama 38-3517839 Bayside Arizona Healthcare Associates, Inc. Arizona 38-3518309 Bayside Arizona Healthcare Second, Inc. Arizona 38-3520329 Bayside Colorado Healthcare Associates, Inc. Colorado 38-3517837 Bayside Colorado Healthcare Second, Inc. Colorado 38-3520325 Bayside Indiana Healthcare Associates, Inc. Indiana 38-3517842 Bayside Street II, Inc. Delaware 38-3519969 Bayside Street, Inc. Maryland 38-3160026 Canton Health Care Land, Inc. Ohio 20-1914579 Carnegie Gardens LLC Delaware 20-2442381 Center Healthcare Associates, Inc. Texas 38-3517844 CFG 2115 Wood Stock Place LLC Delaware 6798 26-1123970 Cherry Street – Skilled Nursing, Inc. Texas 38-3592148 Colonial Gardens, LLC Ohio 26-0110549 Colorado Lessor - Conifer, Inc. Maryland 32-0008069 Copley Health Center, Inc. Ohio 34-1473010 CSE Albany LLC Delaware 20-5885886 CSE Amarillo LLC Delaware 20-5862752 CSE Anchorage LLC Delaware 26-1866499 CSE Arden L.P. Delaware 20-5888680 CSE Augusta LLC Delaware 20-5885921 CSE Bedford LLC Delaware 20-5886082 CSE Blountville LLC Delaware 20-8295288 CSE Bolivar LLC Delaware 20-8295024 CSE Cambridge LLC Delaware 20-5886976 CSE Cambridge Realty LLC Delaware 20-5959318 CSE Camden LLC Delaware 20-8295066 CSE Canton LLC Delaware 20-5887312 CSE Casablanca Holdings II LLC Delaware 26-0595183 CSE Casablanca Holdings LLC Delaware 20-8724466 CSE Cedar Rapids LLC Delaware 20-5884941 CSE Centennial Village Delaware 20-6974959 CSE Chelmsford LLC Delaware 20-5920451 CSE Chesterton LLC Delaware 20-5885195 CSE Claremont LLC Delaware 20-5883891 CSE Corpus North LLC Delaware 20-5186415 CSE Crane LLC Delaware 20-8684704 CSE Denver Iliff LLC Delaware 20-8037772 CSE Denver LLC Delaware 20-5884311 CSE Douglas LLC Delaware 20-5883761 CSE Dumas LLC Delaware 20-5883692 CSE Elkton LLC Delaware 20-5887006 CSE Elkton Realty LLC Delaware 20-5959253 CSE Fairhaven LLC Delaware 20-8281491 CSE Fort Wayne LLC Delaware 20-5885125 CSE Frankston LLC Delaware 20-5862947 CSE Georgetown LLC Delaware 20-5886126 CSE Green Bay LLC Delaware 20-5888029 CSE Hilliard LLC Delaware 20-5887347 CSE Huntingdon LLC Delaware 20-8295191 CSE Huntsville LLC Delaware 20-5887764 CSE Indianapolis-Continental LLC Delaware 20-5885046 CSE Indianapolis-Greenbriar LLC Delaware 20-5885096 CSE Jacinto City LLC Delaware 20-5186519 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation Primary Standard Industrial Classification Code No. I.R.S. Employer Identification No. CSE Jefferson City LLC Delaware 20-8295101 CSE Jeffersonville-Hillcrest Center LLC Delaware 20-5885261 CSE Jeffersonville-Jennings House LLC Delaware 20-5885346 CSE Kerrville LLC Delaware 20-8684872 CSE King L.P. Delaware 20-5888725 CSE Kingsport LLC Delaware 20-5887736 CSE Knightdale L.P. Delaware 20-5888653 CSE Lake City LLC Delaware 20-5863259 CSE Lake Worth LLC Delaware 20-5863173 CSE Lakewood LLC Delaware 20-5884352 CSE Las Vegas LLC Delaware 20-5887216 CSE Lawrenceburg LLC Delaware 20-5887802 CSE Lenoir L.P. Delaware 20-5888528 CSE Lexington Park LLC Delaware 20-5886951 CSE Lexington Park Realty LLC Delaware 20-5959280 CSE Ligonier LLC Delaware 20-5885484 CSE Live Oak LLC Delaware 20-5863086 CSE Logansport LLC Delaware 20-5885583 CSE Lowell LLC Delaware 20-5885381 CSE Marianna Holdings LLC Delaware 20-1411422 CSE Memphis LLC Delaware 20-8295130 CSE Mobile LLC Delaware 20-5883572 CSE Moore LLC Delaware 20-5887574 CSE North Carolina Holdings I LLC Delaware 20-5888397 CSE North Carolina Holdings II LLC Delaware 20-5888430 CSE Omro LLC Delaware 20-5887998 CSE Orange Park LLC Delaware 20-5863371 CSE Orlando-Pinar Terrace Manor LLC Delaware 20-5863043 CSE Orlando-Terra Vista Rehab LLC Delaware 20-5863223 CSE Pennsylvania Holdings Delaware 20-6974946 CSE Piggott LLC Delaware 20-5883659 CSE Pilot Point LLC Delaware 20-5862827 CSE Ponca City LLC Delaware 20-5887495 CSE Port St. Lucie LLC Delaware 20-5863294 CSE Richmond LLC Delaware 20-5885427 CSE Ripley LLC Delaware 20-8295238 CSE Ripon LLC Delaware 26-0480886 CSE Safford LLC Delaware 20-5883807 CSE Salina LLC Delaware 20-5885669 CSE Seminole LLC Delaware 20-5887615 CSE Shawnee LLC Delaware 20-5887524 CSE Spring Branch LLC Delaware 20-5186484 CSE Stillwater LLC Delaware 20-5887548 CSE Taylorsville LLC Delaware 20-5886196 CSE Texarkana LLC Delaware 20-5862880 CSE Texas City LLC Delaware 20-5862791 CSE The Village LLC Delaware 20-5186550 CSE Upland LLC Delaware 20-5891148 CSE Walnut Cove L.P. Delaware 20-5888502 CSE West Point LLC Delaware 20-5887119 CSE Whitehouse LLC Delaware 20-8294979 CSE Williamsport LLC Delaware 26-0480953 CSE Winter Haven LLC Delaware 20-5863327 CSE Woodfin L.P. Delaware 20-5888619 CSE Yorktown LLC Delaware 20-5885163 Dallas – Skilled Nursing, Inc. Texas 38-3592151 Delta Investors I, LLC Maryland 54-2112455 Delta Investors II, LLC Maryland 54-2112456 Desert Lane LLC Delaware 20-3098022 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation Primary Standard Industrial Classification Code No. I.R.S. Employer Identification No. Dixon Health Care Center, Inc. Ohio 34-1509772 Florida Lessor – Crystal Springs, Inc. Maryland 75-3116533 Florida Lessor – Emerald, Inc. Maryland 22-3872569 Florida Lessor – Lakeland, Inc. Maryland 22-3872564 Florida Lessor – Meadowview, Inc. Maryland 56-2398721 Florida Real Estate Company, LLC Florida 20-1458431 Georgia Lessor - Bonterra/Parkview, Inc. Maryland 16-1650494 Greenbough, LLC Delaware 27-0258266 Hanover House, Inc. Ohio 34-1125264 Heritage Texarkana Healthcare Associates, Inc. Texas 38-3517861 House of Hanover, Ltd Ohio 34-6691713 Hutton I Land, Inc. Ohio 20-1914403 Hutton II Land, Inc. Ohio 20-1914470 Hutton III Land, Inc. Ohio 20-1914529 Indiana Lessor – Jeffersonville, Inc. Maryland 22-3872575 Indiana Lessor – Wellington Manor, Inc. Maryland 32-0008064 Jefferson Clark, Inc. Maryland 38-3433390 LAD I Real Estate Company, LLC Delaware 20-1454154 Lake Park – Skilled Nursing, Inc. Texas 38-3592152 Leatherman 90-1, Inc. Ohio 20-1914625 Leatherman Partnership 89-1, Inc. Ohio 34-1656489 Leatherman Partnership 89-2, Inc. Ohio 34-1656491 Long Term Care – Michigan, Inc. Michigan 04-3833330 Long Term Care – North Carolina, Inc. North Carolina 04-3833335 Long Term Care Associates – Illinois, Inc. Illinois 38-3592159 Long Term Care Associates – Indiana, Inc. Indiana 38-3592160 Long Term Care Associates – Texas, Inc. Texas 38-3592142 Meridian Arms Land, Inc. Ohio 20-1914864 North Las Vegas LLC Delaware 20-3098036 NRS Ventures, L.L.C. Delaware 38-4236118 OHI (Connecticut), Inc. Connecticut 06-1552120 OHI (Florida), Inc. Florida 65-0523484 OHI (Illinois), Inc. Illinois 37-1332375 OHI (Indiana), Inc. Indiana 38-3568359 OHI (Iowa), Inc. Iowa 38-3377918 OHI (Kansas), Inc. Kansas 48-1156047 OHI Asset (CA), LLC Delaware 04-3759925 OHI Asset (CO), LLC Delaware 84-1706510 OHI Asset (CT) Lender, LLC Delaware 75-3205111 OHI Asset (FL), LLC Delaware 13-4225158 OHI Asset (FL) Lender, LLC Delaware 27-4450390 OHI Asset (ID), LLC Delaware 04-3759931 OHI Asset (IL), LLC Delaware 14-1951802 OHI Asset (IN), LLC Delaware 04-3759933 OHI Asset (IN) Greensburg, LLC Delaware 38-3879137 OHI Asset (IN) Indianapolis, LLC Delaware 36-4736441 OHI Asset (IN) Wabash, LLC Delaware 38-3879151 OHI Asset (IN) Westfield, LLC Delaware 32-0381277 OHI Asset (LA), LLC Delaware 04-3759935 OHI Asset (MD), LLC Delaware 45-2611748 OHI Asset (MI), LLC Delaware 27-3378345 OHI Asset (MI/NC), LLC Delaware 04-3759928 OHI Asset (MO), LLC Delaware 04-3759939 OHI Asset (OH) Lender, LLC Delaware 51-0529744 OHI Asset (OH) New Philadelphia, LLC Delaware 51-0529741 OHI Asset (OH), LLC Delaware 04-3759938 OHI Asset (PA) Trust Maryland 54-6643405 OHI Asset (PA), LLC Delaware 90-0137715 OHI Asset (SMS) Lender, Inc. Maryland 33-1067711 OHI Asset (TX), LLC Delaware 04-3759927 OHI Asset CSB LLC Delaware 27-2820083 OHI Asset CSE – E, LLC Delaware 27-1675861 OHI Asset CSE – U, LLC Delaware 27-1675768 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation Primary Standard Industrial Classification Code No. I.R.S. Employer
